CRIST, Judge.
Defendant appeals from a jury conviction of the misdemeanor grade offense of operating a motor vehicle without a license in violation of § 302.020, RSMo 1978. He was fined $100.00. We affirm.
*349Defendant asserts the state had no right to require his social security number as a condition precedent to the issuance of his driver’s license. A driver’s license is a privilege or qualified right. Blydenburg v. David, 413 S.W.2d 284, 289 (Mo. banc 1967). It was reasonable to require defendant furnish his social security number for identification purposes as a condition precedent to the issuance of his driver’s license. There was no constitutional infirmity. Conant v. Hill, 326 F.Supp. 25 (E.D.Va.1971).
No jurisprudential purpose would be served by an extended opinion. The judgment of the trial court is affirmed pursuant to Rule 30.25(b).
DOWD, P.J., and CRANDALL, J., concur.